Citation Nr: 1326682	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-25 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 2000 to May 2000, January 2003 to May 2004, and September 2004 to November 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for a bilateral shoulder disorder.

The Veteran requested a Travel Board hearing on his VA Form 9, but withdrew this request in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examination in May 2011 to determine whether he had a bilateral shoulder disorder related to his military service.  The examiner evaluated the Veteran and the relevant records and determined that the Veteran's bilateral shoulder disorder was not related to military service, because the service treatment records showed that injury to the right shoulder in service resolved prior to discharge, and that post-service treatment records did not show a right shoulder disorder until after a lifting injury in 2010.  The examiner also commented that post-service records documented a left shoulder disorder in 2008 with surgery but that there was no record of injury to the left shoulder in service.

The opinion provided in May 2011 does not sufficiently consider the evidence of injury pertaining to the bilateral shoulders during the Veteran's military service.  The examiner noted that there was only evidence of injury to the right shoulder in service, but the service treatment records actually show multiple complaints of bilateral shoulder pain.  The Veteran also has provided statements concerning an injury to his left shoulder while serving in Iraq while he was searching a vehicle and fell catching himself on the vehicle.  The Veteran's DD Form 214 for his last period of service notes that he served in Iraq from November 2004 to November 2005 and it is consistent with the circumstances of his service that he would be involved in searching vehicles and might not have been able to seek medical attention at that time due to any left shoulder injury.  Therefore, the Veteran's reports concerning his injury to the left shoulder in service should be considered by any examiner providing an etiology opinion in this matter, as they are considered to be both competent and credible.  The Veteran also has pointed out that he was diagnosed with the same disorder, biceps tendonitis, in service as he was after service and that this post-service diagnosis should be attributed to the diagnosis he received in service.

For these reasons, the Board finds that another examination and opinion is warranted to address the etiology of the Veteran's bilateral shoulder disorder.  Any ongoing treatment records pertaining to the shoulders also should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any pertinent treatment records addressing the bilateral shoulder disorder from the Nebraska Western Iowa VA Healthcare System dated since September 2011.  Notify the Veteran of any unsuccessful efforts and indicate what further steps VA will make concerning his claim. 

2.  Following completion of the above, schedule the Veteran for a VA orthopedic examination.  Provide the VA examiner time to review and consider the additional records, in addition to the claims file and a copy of this Remand, in conjunction with the examination.  Any indicated tests and studies are to be conducted.

The examiner should perform a thorough orthopedic evaluation and determine what disabilities the Veteran presently has in his shoulders, i.e., impingement syndrome, biceps tendonitis, subscapularis tendonitis, strain, etc.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability of the right or left shoulder had its clinical onset during active service or is related to any in-service disease, event, or injury (including his injury to the right shoulder in service from bench-pressing in 2003, and reported injury to the left shoulder after catching himself from falling from a vehicle in Iraq in 2005). 

In providing this opinion, the examiner should consider any complaints of pain in his shoulders since his military service, and the post-service diagnoses and treatment.  

The VA examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Ensure the examiner's opinion is responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate the claim in light of the additional evidence, including all relevant evidence submitted since the October 2011 Supplemental Statement of the Case.  If either of the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and provide time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


